In a proceeding, inter alia, to compel the public sale of property owned by the decedent, petitioner appeals from an order of the Surrogate’s Court, Nassau County, dated March 4, 1976, which granted respondents’ separate motions for summary judgment and declared that a certain lease was valid and subsisting and that any sale of the property be made subject to such lease. Order affirmed, without costs or disbursements, upon the opinion of Surrogate Bennett. Hopkins, J. P., Margett, Shapiro and Mollen, JJ., concur.